Citation Nr: 0336146	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-08 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed lymphedema of 
the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1943 
until February 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the RO in St. 
Petersburg, Florida, that denied service connection for 
lymphedema of both lower extremities.  

The veteran expressed dissatisfaction with this determination 
in a Notice of Disagreement received in April 1999, and 
perfected a timely appeal to the Board.  

The claim was subsequently transferred to the jurisdiction of 
the RO in Pittsburgh, Pennsylvania from where his appeal 
continues.  

The veteran's case has been advanced on the Board's docket 
pursuant to the grant of his November 2003 motion for that 
consideration.  

(The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  


REMAND

The veteran asserts that he now has lymphedema of the lower 
extremities as the result of an injury to both legs suffered 
in service when he slid down a rope from a ship to a barge 
below and struck the deck hard.  

He contends that, after he left service, he developed 
swelling of both legs which could only be attributable to 
that trauma, for which service connection should be granted.  

Upon review of the record, the Board finds that further 
development is warranted in this instance.  It is shown that 
the veteran returned correspondence sent to him by the RO in 
April 1998 on which he wrote the names of several medical 
providers, including the Kane Community Hospital, Kane, 
Pennsylvania, 16735; Naples Hospital, Naples, Florida; and 
Meridia Hospital, Euclid, Ohio.  

In a letter dated in September 1998, he indicated that he had 
seen a number of doctors in Pennsylvania, Florida and Ohio 
who were "baffled" by swelling of his legs.  

He wrote that one doctor in Naples had told him that he might 
have damaged the veins in his legs in some way.  The Board 
observes that a medical statement has been received from B. 
P. Sicher, M.D., but it appears that no other private records 
have been requested.  

The Board also notes that in the correspondence dated in 
September 1998, the veteran related he had recently begun to 
seek treatment at a new VA clinic in DuBois, Pennsylvania.  

He related in December 1999 that he was also being seen at 
the Altoona, Pennsylvania VA Medical Center.  The claims 
folder contains clinic notes from the Altoona facility dated 
between July and October 1999, but no others.  

The Board points out that as VA has notice of the existence 
of additional records, they must be retrieved and associated 
with the other evidence already on file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The record reflects that in statements of the accredited 
representative dated in April and November 2003, it is 
contended that the veteran should be scheduled for a VA 
examination to request a medical opinion as to the etiology 
of chronic leg swelling.  

The Board notes that the veteran has never had a VA 
examination for compensation and pension purposes.  Under the 
circumstances, a VA medical examination, to include review of 
the record and a medical opinion would be helpful in 
adjudicating this claim.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the veteran was apprised of 
his rights in this regard in letters dated in May and 
November 2002, although it appears that they might be 
returned due to an incorrect address.  

Since this case is being remanded for additional development, 
the RO must take this opportunity to ensure that the veteran 
has been provided with adequate VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in this 
case.  If indicated, the veteran should 
be sent a VCAA letter.  

2.  All VA outpatient records prior to 
July 1999, and after October 1999 should 
be retrieved from the Altoona, 
Pennsylvania VA Medical Center.  Any and 
all medical notes from the DuBois VA 
clinic should also be requested and 
associated with the claims folder. 

3.  The RO should take appropriate 
steps to contact the veteran in order 
to ask him to identify and provide the 
names and addresses of all VA and non-
VA health care providers who treated 
him after service, to include the Kane 
Community Hospital, Kane, Pennsylvania, 
16735, Naples Hospital, Naples, Florida 
and Meridia Hospital, Euclid, Ohio.  
Complete clinical records should be 
obtained from each health care provider 
the veteran identifies, if not already 
of record.  

4.  The veteran should be scheduled for 
VA examination to ascertain the nature 
and the likely etiology of the claimed 
bilateral lower extremity lymphedema.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnoses.  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  A comprehensive clinical 
history should be obtained.  After 
reviewing the record and examining the 
veteran, the examiner should provide a 
well-reasoned opinion as to whether it 
is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran has disability 
manifested by lymphedema of the lower 
extremities that is related to any 
incident of service, to include the 
claimed injury to the legs as the 
result of a fall.  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in the 
report.  

5.  The RO should review the report to 
ensure that the requirements of the 
foregoing paragraph have been satisfied.  
If they have not, the report should be 
returned for necessary corrective 
action, as appropriate.

6.  Following completion of the 
requested development, the RO should 
re-adjudicate the issue of entitlement 
to service connection.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



